KNIGHT, J.
This is a proceeding in habeas corp~us, whereby the petitioner Pastor Santellian seeks to be discharged from the custody of the sheriff of Contra Costa County, after commitment issued pursuant to a judgment of contempt for refusing to testify as a witness for the prosecution in a criminal case then on trial in the superior court in and for said county, upon the ground that his answers to the questions would tend to incriminate him. It is a companion proceeding to one numbered 1759, this day decided (ante, p. 54 [24 Pac. (2d) 916]), entitled, In the Matter of the Petition of Eugenia Sales for a Writ of Habeas Corpus. All of the facts and circumstances involved in the present proceeding are set forth and considered in *785the opinion filed therein; and for the reasons and upon the grounds there stated it is ordered that so far as the commitment here involved is concerned, the petitioner be and he is hereby discharged from custody.
Tyler, P. J., and Cashin, J., concurred.